Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach nor suggest the claimed “strap” … “forms an angle (α) of at least 30° with the plane containing the first and the second geometrical pivoting axis (X′, X″)” in combination with the other limitations of claim 1. 
FR 1539670 discloses a resonator for a timepiece comprising a support structure (9) intended to permit mounting of the resonator in a timepiece (title), a first and a second balance (1, 2) which are arranged to oscillate in the same plane (figures 1-3), at least one first elastic element (8) arranged to connect the first balance (1) to the support structure (9), at least one second elastic element (8) arranged to connect the second balance (1, 2) to the support structure (9), the configuration of the elastic elements determining two parallel geometrical elastic pivoting axes (figures 1-3) for the two balances (1, 2), and the elastic elements (8) forming resilient means arranged to angularly return each of the balances towards an inoperative position (figures 1-3), wherein the resonator in that it further comprises a strap (3) arranged to couple the first and the second balance (1, 2), the strap being attached to the first and to the second balance (1, 2), the points joining the strap respectively to the first and the second balance are located in the same plane parallel to the plane of oscillation of the balances (figures 1-3), and wherein, when the balances are in their inoperative position (figures 1-3), first, said joining points are symmetrical with respect to a centre of symmetry (O) (figures 1-3) located half way between the two geometrical pivoting axes (figures 1-3).
FR 1539670 does not teach parallel to the plane of oscillation, forms an angle (α) of at least 30° with the plane containing the first and the second geometrical pivoting axis (X′, X″). The angle would be zero degrees. 

Born US 9354609 teaches couples resonators coupled by means of 71, 72, 8 figure 1. Born does not disclose the claimed strap in combination with the other limitations of claim 1. In considering this issue the examiner consulted dictionary.com regarding the term strap.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





5-4-22
/SEAN KAYES/Primary Examiner, Art Unit 2844